Citation Nr: 1719757	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-32 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for circulatory problems of the bilateral lower extremities. 

2. Entitlement to service connection for neuropathy of the bilateral lower extremities. 

3. Entitlement to service connection for a heart condition.

4. Entitlement to an initial compensable rating for service-connected arterial hypertension.

5. Entitlement to service connection for a low back disability.

6. Entitlement to service connection for an upper back disability.

7. Entitlement to a disability rating in excess of 10 percent prior to November 12, 2013 and in excess of 20 percent since November 12, 2013 for service-connected degenerative changes of the right knee. 

8. Entitlement to a disability rating in excess of 10 percent prior to November 12, 2013 and in excess of 20 percent since November 12, 2013 for service-connected degenerative changes of the left knee. 

9. Entitlement to a disability rating in excess of 10 percent for chronic gastritis, gastroesophageal reflux disease (GERD), and irritable bowel syndrome (IBS).

10. Entitlement to service connection for external hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 2001 to August 2001, February 2003 to May 2003, March 2004 to June 2004, February 2006 to June 2006, and July 2006 to November 2007, with additional service in the National Guard.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from March 2008, January 2010, and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for bruxism has been raised by the record in a November 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 
38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Entitlement to service connection for circulatory problems of the bilateral lower extremities, entitlement to service connection for neuropathy of the bilateral lower extremities, and entitlement to service connection for a heart condition were denied in a January 2010 rating decision, and the Veteran submitted a notice of disagreement in April 2010. Because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

In his September 2009 VA Form 9, the Veteran indicated that he did not want a Board hearing. However, in his October 2014 VA Form 9, the Veteran requested a videoconference hearing with a member of the Board. He has not been scheduled for a videoconference hearing.




Accordingly, the case is REMANDED for the following action:

1. Issue a Statement of the Case to the Veteran regarding the January 2010 denial of service connection for circulatory problems of the bilateral lower extremities, neuropathy of the bilateral lower extremities, and a heart condition and follow all appropriate appellate proceedings thereafter. 

2. Schedule the Veteran for a Board videoconference hearing. The RO should notify the Veteran and his representative of the date, time and place of the hearing. After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).

